Exhibit 10.2

FOURTH AMENDMENT TO

AMENDED AND RESTATED RECEIVABLES PURCHASE AGREEMENT

THIS FOURTH AMENDMENT TO AMENDED AND RESTATED RECEIVABLES PURCHASE AGREEMENT
(this “Amendment”), dated as of July 27, 2011, is entered into among COOPER
RECEIVABLES LLC (the “Seller”), COOPER TIRE & RUBBER COMPANY (the “Servicer”),
MARKET STREET FUNDING LLC (“Market Street”), as Related Committed Purchaser and
as Conduit Purchaser and PNC BANK, NATIONAL ASSOCIATION (“PNC”), as
Administrator, as LC Participant, as LC Bank and as Purchaser Agent.

RECITALS

1. The parties hereto are parties to the Amended and Restated Receivables
Purchase Agreement, dated as of September 14, 2007 (as amended, restated,
supplemented or otherwise modified through the date hereof, the “Agreement”);
and

2. The parties hereto desire to amend the Agreement as hereinafter set forth.

NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties agree as follows:

SECTION 1. Certain Defined Terms. Capitalized terms that are used but not
defined herein shall have the meanings set forth in the Agreement.

SECTION 2. Amendments to the Agreement. As contemplated by Section 3 of that
certain Third Amendment to the Agreement, dated as of June 2, 2011 (the “3rd RPA
Amendment”), the Agreement is hereby amended by (i) deleting the amount
“$125,000,000” from where it appears in the definitions of (A) the Group
Commitment of Market Street’s Purchasers Group, (B) Market Street’s Commitment
as a Related Committed Purchaser, (C) PNC’s Commitment as the LC Bank and as an
LC Participant and (D) the Purchase Limit, in each case, as set forth in Exhibit
I to the Agreement, and (ii) replacing such amount with “$175,000,000” in each
such definition.

SECTION 3. Representations and Warranties. Each of the Seller and the Servicer
hereby represents and warrants to the Administrator, each Purchaser and the
Purchaser Agent as follows:

(a) Representations and Warranties. The representations and warranties made by
it in the Transaction Documents are true and correct as of the date hereof
(unless stated to relate solely to an earlier date, in which case such
representations or warranties were true and correct as of such earlier date).

(b) Enforceability. The execution and delivery by such Person of this Amendment,
and the performance of each of its obligations under this Amendment and



--------------------------------------------------------------------------------

the Agreement, as amended hereby, are within each of its organizational powers
and have been duly authorized by all necessary organizational action on its
part. This Amendment and the Agreement, as amended hereby, are such Person’s
valid and legally binding obligations, enforceable in accordance with its terms.

(c) No Termination Event. Both before and immediately after giving effect to
this Amendment and the transactions contemplated hereby, no Termination Event or
Unmatured Termination Event exists or shall exist.

(d) Conditions Precedent. On the date hereof, each of the conditions precedent
set forth in Section 3 of the 3rd RPA Amendment has been satisfied.

SECTION 4. Effect of Amendment. All provisions of the Agreement, as expressly
amended and modified by this Amendment, shall remain in full force and effect.
After this Amendment becomes effective, all references in the Agreement (or in
any other Transaction Document) to “this Agreement”, “hereof”, “herein” or words
of similar effect referring to the Agreement shall be deemed to be references to
the Agreement as amended by this Amendment. This Amendment shall not be deemed,
either expressly or impliedly, to waive, amend or supplement any provision of
the Agreement other than as set forth herein.

SECTION 5. Effectiveness. This Amendment shall become effective as of the date
hereof upon receipt by the Administrator of each of the following, each in form
and substance satisfactory to the Administrator:

(a) duly executed counterparts of this Amendment; and

(b) confirmation that the “Additional Structuring Fee” payable under the Fee
Letter in connection with this Amendment has been paid in full.

SECTION 6. Counterparts. This Amendment may be executed in any number of
counterparts and by different parties on separate counterparts, each of which
when so executed shall be deemed to be an original and all of which when taken
together shall constitute but one and the same instrument. Delivery by facsimile
or email of an executed signature page of this Amendment shall be effective as
delivery of an originally executed counterpart hereof.

SECTION 7. Governing Law. This Amendment shall be governed by, and construed in
accordance with, the internal laws of the State of New York.

SECTION 8. Section Headings. The various headings of this Amendment are included
for convenience only and shall not affect the meaning or interpretation of this
Amendment, the Agreement or any provision hereof or thereof.

[SIGNATURES BEGIN ON NEXT PAGE]

 

- 2 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Amendment as of the date
first written above.

 

COOPER RECEIVABLES LLC, as Seller By:  

/s/ Charles F. Nagy

Name:   Charles F. Nagy Title:   Assistant Treasurer By:  

/s/ Stephen O. Schroeder

Name:   Stephen O. Schroeder Title:   President and Treasurer
COOPER TIRE & RUBBER COMPANY, as Servicer By:  

/s/ Bradley E. Hughes

Name:   Bradley E. Hughes Title:   Vice President and Chief Financial Officer
By:  

/s/ Stephen O. Schroeder

Name:   Stephen O. Schroeder Title:   Vice President and Treasurer

 

   S-1    Fourth Amendment to A&R RPA (Cooper)



--------------------------------------------------------------------------------

PNC BANK, NATIONAL ASSOCIATION, as Administrator By:  

/s/ William P. Falcon

  Name:   William P. Falcon   Title:   Vice President

PNC BANK, NATIONAL ASSOCIATION,

as Purchaser Agent

By:  

/s/ William P. Falcon

  Name:   William P. Falcon   Title:   Vice President

PNC BANK, NATIONAL ASSOCIATION,

as the LC Bank and as an LC Participant

By:  

/s/ Joseph G. Moran

  Name:   Joseph G. Moran   Title:   Senior Vice President

 

   S-2    Fourth Amendment to A&R RPA (Cooper)



--------------------------------------------------------------------------------

MARKET STREET FUNDING LLC,

as a Related Committed Purchaser and as Conduit Purchaser

By:  

/s/ Karla L. Boyd

  Name:   Karla L. Boyd   Title:   Vice President

 

   S-3    Fourth Amendment to A&R RPA (Cooper)